DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          	   Status of Claims
Claims 12, 14-15, 17-24 are pending. Claims 12 and 21 have been amended and are independent.  This Office action is in response to the “Applicant’s arguments” received on 06/21/2022.
Reasons for Allowance
The allowable subject matter found in the Claims 12 and 21 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows: “operating a plurality of cameras fixed in position relative to one another with an overlapping field of view on the remotely operable vehicle, each of the plurality of cameras being within the submersible, remotely operable vehicle and being operable to produce video streams of the interior of the transformer tank”. 
The closest prior art of reference is Cheim (US 20150369751A1). Cheim discloses a method of in-situ inspection of a container having at least one opening to receive a fluid, that includes up-loading a virtual model of the container into a computer, inserting the device into the container, generating a position signal by the device and receiving the position signal on a computer, such that a virtual image of the device in the virtual model of the container is generated to determine an actual position of the device within the container. However, Cheim does not explicitly state “operating a plurality of cameras fixed in position relative to one another with an overlapping field of view on the remotely operable vehicle, each of the plurality of cameras being within the submersible, remotely operable vehicle and being operable to produce video streams of the interior of the transformer tank”.
Another prior art of reference is Nagahdaripour et al. (US 20060008137A1). Nagahdaripour is also system and method for viewing and imaging an underwater structure from a submersible platform, navigating along the structure and constructing a map of the structure in the forms of a photo-mosaic and a 3-D structural map. However, Nagahdaripour does not specifically state “operating a plurality of cameras fixed in position relative to one another with an overlapping field of view on the remotely operable vehicle, each of the plurality of cameras being within the submersible, remotely operable vehicle and being operable to produce video streams of the interior of the transformer tank".
Both of these references either independently or in combination fail to anticipate or teach “operating a plurality of cameras fixed in position relative to one another with an overlapping field of view on the remotely operable vehicle, each of the plurality of cameras being within the submersible, remotely operable vehicle and being operable to produce video streams of the interior of the transformer tank" in combination with the other claimed limitations. Therefore, Claims 12 and 21 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/RAMI KHATIB/Primary Examiner, Art Unit 3669